904 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry Eugene HOOPER, Plaintiff-Appellant,v.Robert BROWN, Jr., Defendant-Appellee.
No. 90-1145.
United States Court of Appeals, Sixth Circuit.
June 11, 1990.

Before MERRITT, Chief Judge, and KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Larry Hooper appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 civil rights complaint.  Hooper sued the director of the Michigan Department of Corrections at Lansing.  He claimed that he was improperly denied good time credits, thus making the length of his sentence improper.  He asked that his records be corrected to reflect the proper amount of time that he has yet to serve on his sentence.


3
After reviewing defendant's motion to dismiss and Hooper's answer, the district court dismissed the complaint as Hooper did not prove that his constitutional rights were violated.   See Smith v. Sowders, 848 F.2d 735, 738-39 (6th Cir.), cert. denied, 109 S.Ct. 169 (1988).  Hooper raises the same argument on appeal.


4
We have examined the issues and find them to be without merit for the reasons stated by the district court.


5
Accordingly, for the reasons set forth in the district court's opinion of December 22, 1989, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.